Citation Nr: 1718031	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-00 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, including as a result of herbicide exposure.  

2.  Entitlement to an increased compensable rating for pinguecula of the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1970 to May 1974 and from October 1974 to September 1997.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran initially requested a hearing before a member of the Board, but withdrew this request in February 2016.  

The Board notes that, in a February 1998 rating decision, the RO previously denied service connection for heart disease.  That decision subsequently became final.  Generally, new and material evidence is required to reopen a previously and finally denied claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  However, since that decision, ischemic heart disease was added to the list of diseases presumed to be associated with herbicide exposure under 38 C.F.R. § 3.309(e) effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  In August 2009, the Veteran filed a claim for service connection for ischemic heart disease.  The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a de novo review of a previously and finally denied claim based upon an intervening change in law or regulation creating a new entitlement derives from the new law or regulation and is a separate and distinct claim not governed by the new and material analysis.  Spencer v. Brown, 4 Vet. App. 283 (1993).

The issue of service connection for ischemic heart disease on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  A will notify the appellant if additional action is required on his part.



FINDING OF FACT

Throughout the appeal, the Veteran's left eye pinquecula was primarily manifested by complaints of burning, stinging, dryness, watering and a foreign body sensation, without impairment of visual acuity or disfigurement.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for pinguecula of the left eye have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code (Code) 6037 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in January 2012.  The Board finds that the opinion obtained is adequate for a determination regarding the decision on the merits made herein.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pinguecula of the Left Eye

Service connection for pinguecula of the left eye was granted by the RO in a June 2007 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 6099-6034 as analogous to pterygium.  ( Codes ending in "99" are utilized for an analogous rating.)  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).  The Board notes that pinguecula are also specifically rated under Code 6037.  Therefore, the Board will base its discussion on evaluations under those criteria as well.  

Initially, the Board observes that the regulations for evaluating eye and vision disabilities were amended for applications received on or after December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008).  As the Veteran's claim was received in August 2009, only the current regulations will be considered.

As noted, the Veteran's service-connected left eye pinguecula has been assigned a noncompensable rating pursuant to Diagnostic Code 6034.  38 C.F.R. § 4.79, Diagnostic Code 6034, instructs VA to evaluate the disability at hand under diagnostic codes concerning visual impairment, disfigurement, conjunctivitis, or other disability depending on the particular findings of record.   

In response to his claim for an increased rating, the Veteran was afforded a VA examination in March 2010 in which he reported having had irritation of the left eye since getting sand into his left eye during service.  He was currently being treated with eyedrops and lubricating ointment.  He reported having had no incapacitating periods due to eye disease.  He had current complaints of burning, stinging, dryness, watering and a foreign body sensation.  Physical examination showed corrected near and distant visual acuity of 20/20.  Examination showed no findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  Any abnormal findings were considered to be appropriate for age.  

An examination was conducted by VA in January 2012.  At that time, the diagnosis was bilateral pingueculae.  His disorder was described as stable.  He used eyedrops and lubricating ointment.  Corrected near and distant visual acuity was 20/40 or better in each eye.  External examination of the lids and lashes was normal.  The examiner noted that the Veteran did not have: anatomical loss, light perception only, extremely poor vision, or blindness in either eye.  Slit lamp and external eye examination was normal except for nasal pingueculium on the left and right eye.  There was no visual field defect.  There was conjunctivitis and pinguecula of both eyes.  There was no visual acuity or other visual impairment.  There was no scarring or disfigurement.  

The evidence of record does not demonstrate that the Veteran's service-connected left eye pinguecula was manifested by a permanent impairment of central visual acuity or permanent impairment of visual fields.  The Veteran's corrected visual acuity is shown to be 20/20 in the left eye.  Impairment of central visual acuity and impairment of visual fields are evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6061 through Diagnostic Code 6081 (2016).  The Board finds that the Veteran's left eye pinguecula does not more nearly approximate a compensable rating under any of the diagnostic codes pertaining to vision impairment.  38 C.F.R. §§ 4.7, 4.79, Codes 6061 through Code 6081 (2016).  

The evidence of record demonstrates diagnoses of pinguecula.  He has been evaluated as analogous to pterygium, which are evaluated as disfigurement or as conjunctivitis.  Conjunctivitis is evaluated under 38 C.F.R. § 4.79, Code 6018.  Pursuant to Diagnostic Code 6018, a 10 percent rating is warranted for active conjunctivitis, with objective findings such as red, thick conjunctivae and mucous secretions, among other symptoms.  Such findings have not been demonstrated in either VA examination during the course of this appeal.  For inactive conjunctivitis, Diagnostic Code 6018 instructs VA to evaluate the disability based on the residuals, such as visual impairment or disfigurement.  The Board has already evaluated the Veteran's service-connected pinguecula under the diagnostic codes pertaining to vision impairment and, thus, it need not be repeated here. The Board will address disfigurement below. 

Pinguecula is evaluated pursuant to 38 C.F.R. § 4.79, Code 6037.  Code 6037, however, does not provide for a rating, but instead directs VA to evaluate the disability on the basis of disfigurement.  

Disfigurement of the head, face, or neck is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under this diagnostic code, entitlement to compensation is warranted when a veteran possesses at least one of eight disfiguring characteristics as defined in the Rating Schedule.  The eight characteristics of disfigurement are: a scar five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, 7800, Note (1).

The evidence of record does not demonstrate the Veteran's service-connected left eye pinguecula was productive of any of the eight disfiguring characteristics as defined in Diagnostic Code 7800, Note (1).  Further, the Board finds that there was no evidence of visible or palpable tissue loss or either gross distortion or asymmetry of one or more of the Veteran's features or paired sets of features.  As such, the Board finds that a compensable evaluation is not warranted for the Veteran's service-connected pinguecula pursuant to Diagnostic Code 7800.  

Extra-Schedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Review of the record shows that there is no evidence that the manifestations of the Veteran's service-connected pinguecula disability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The Veteran's pinguecula is manifested by complaints of burning, stinging, dryness, watering and a foreign body sensation.  These symptoms are contemplated in the rating criteria for rating conjunctivitis.  The Veteran does not have vision impairment or disfigurement.  As such, the Veteran's symptoms are contemplated in the rating criteria for rating the Veteran's pinguecula.  Furthermore, there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria.  As such, extraschedular consideration is not warranted in this case, particularly where the signs and symptoms of the Veteran's service-connected pinguecula are appropriately addressed by the relevant criteria discussed above.  Thun, supra. 

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for his service-connected disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected left eye pinguecula disability results in further disability when looked at in combination with his other service-connected disabilities. 

There are no additional symptoms that are not adequately addressed by the rating schedule.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected eye disability.  Consequently, neither an exceptional nor an unusual disability picture is found, and referral of this case for consideration of an extra-schedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

An increased (compensable) rating for pinguecula of the left eye is denied.  


REMAND

It is noted that the Veteran, in his notice of disagreement, has stated that he has been treated for ischemic heart disease, a disorder for which service connection may be presumed based on herbicides to which the Veteran was exposed while serving in the RVN.  Review of the record fails to demonstrate this disorder.  Additionally, the Board notes that the Veteran has not been afforded a VA examination to ascertain whether he currently manifests ischemic heart disease.  This should be accomplished prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide a list of medical care providers from whom he has received treatment for ischemic heart disease.  After obtaining any necessary consent, the AOJ should contact the  private medical care providers and request copies, for association with the claims folder, of any and all records of treatment that the Veteran has received.  

Records of any reported VA treatment should also be obtained.

2.  Following the completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any (ischemic) heart disease found to be present.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any heart disease is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


